                Case 2:19-cv-00093-RWS-JCF Document 1 Filed 05/13/19 Page 1 of 24



Pro Se 14 (Rev, 12116) Complaint tor Violation of Civil Rights (prisoner)



                                          UNITED STATES DISTRICT COURT
                                                                            for the
                                                                                                                    ';·r
                                                                                                                       r            FILED IN CLERK'S OFFICE i
                                                                                                                                         U.S.D.C. -Atlanta         .::f
                                                          Nor-\~~jstrict of G-tctr)~~
                                                                                                                   t
                                                                                                                        ; ~..   .

                                                                                                                       ...., .
                                                                                                                                                                        ;'1
                                                                                                                                       MAY 13 2019                  j
                                                                   _____ Division                                  t                                                i
                                                                                                                     JAMES N HATT      '1
                                                                                                                   By:     I~ EN, Clerkj
                                                                                                                                .• '4_'_~., •.,,_   Deputy Clerk
                                                                               )      Case No.
                                                                               )                     (to be filled in by the Clerk's Office)
                                                                               )
                               Plaintiff("~)
                                                                               )
(Write the full name ofeach plaintiff who is filing this complaint.
If the names ofall the plaintifft cannot fit in the space above,               )
please write "see attached" in the space and attach an additional
page with the lull list ofnames)
                                                                               )
                                                                               )
                                                                                                 l
                                   -v-                                         )
"'"~j ()\r         \J ~IL\~ tr­                                                )
                                                                               )
J~cl S~!v~l S~~~f                                                              )
                                                                               )
                            Defendant(s)                                       )
(Write the full name ofeach defendant who is being sued, If the                )
names ofall the defendants cannotfit in the space above, please                )
write "see attached" in the space and attach an additional page
with the full list ofnames. Do not include addresses here)



                                   COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                               (prisoner Complaint)


                                                                            NOTICE

    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual's
    birth; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                                    Page I of II
                Case 2:19-cv-00093-RWS-JCF Document 1 Filed 05/13/19 Page 2 of 24



Pro Sc 14 (Rev. 12116) Complaint for Violation of Civil Rights (Prisoner)


I.         The Parties to This Complaint

           A.         The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                            Name
                            All other names by which
                            you have been known:
                            IDNumber
                            Current Institution
                            Address

                                                                                                                                30~\(L
                                                                                                                              Zip Code

           B.         The Defendant{s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation: Make sure that the defendant(s)
                      listed below are identical to those contained in the above caption. For an individual defendant, include
                      the person's job or title (ifknown) and check whether you are bringing this complaint against them in their
                      individual capacity or official capacity, or both. Attach additional pages ifneeded.

                      Defendant No.1
                            Name
                            Job or Title (ifknown)
                            Shield Number
                            Employer
                            Address
                                                                                                                      3alo~O
                                                                                       City                State              Zip Code

                                                                            [)(rIndividual capacity   I2(fOfficial capacity
                      Defendant No.2
                            Name
                            Job or Title (ifknown)
                            Shield Number
                            Employer
                            Address



                                                                            ~Individual capacity          Official capacity




                                                                                                                                    . Page 2 of II
                Case 2:19-cv-00093-RWS-JCF Document 1 Filed 05/13/19 Page 3 of 24



Pro Sc 14 (Rcv. 12/16) Complaint for Violation of Civil Rights (prisoner)


                      Defendant No.3
                            Name
                            Job or Title (ifknown)
                            Shield Number
                            Employer
                            Address

                                                                                      City             State             Zip Code

                                                                            D Individual capacity D Official capacity
                      Defendant No.4
                            Name
                            Job or Title (ifknown)
                            Shield Number
                            Employer
                            Address

                                                                                      City             State             Zip Code

                                                                            D Individual capacity D Official capacity
II.        Basis for Jurisdiction

           Under 42 U .S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
           immunities secured by the Constitution aml [federal laws]." Under Bivens v. Six Unknown Named Agents of
           Federal Bureau ofNarcotics, 403 u.s. 388 (1971), you may sue federal officials for the violation of certain
           constitutional rights.

           A.         Are you bringing suit against (check all that apply):

                      D      Federal officials (a Bivens claim)

                      ~ State or local officials (a § 1983 claim)

           B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                      the. Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                      federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
                        \L\ -t~ A~!Gk~"""-~~\-                          tiCA-~ol'«-"\:(;\---. C~Cd,L5~             :v'\.cl
                {y
                                                                   \<                            (I             C\..
                        \\L~:L~·~.
                  ~l fre~            t Xe r( \:      5-e.,.('   (~~~e           at- 1':)+ A\v..~'-vl~,",~~ ;~) \i\.~( § ~G(jD c2
           C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                      are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                      officials?




                                                                                                                                Pagc 3 of II
                Case 2:19-cv-00093-RWS-JCF Document 1 Filed 05/13/19 Page 4 of 24



Pro Se 14 (Rev. 12116) Complaint for Violation of Civil Rights (Prisoner)




           D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                      statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                      42 U,S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                      of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                      federal law. Attach additional pages if needed.




III.       Prisoner Status

           Indicate whether you are a prisoner or other confined person as follows (check all that apply):

          ~           Pretrial detainee

          D           Civilly committed detainee

          D           Immigration detainee

          D           Convicted and sentenced state prisoner

          D           Convicted and sentenced federa: prisoner                  1
          m           Other (explain)             1; rO\~..LQ-,,---h,,------\j--"----l-'.Q",--~-={/J_,,,-=-d_'r_,_ _ _ _ _ _ _ _ _ __
IV.      Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write ~ short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.

         A.           If the events giving rise to your claim arose outside an institution, describe where and when they arose.




         B.           If the events giving rise to your claim arose in an institution, describe where and when they arose.




                                                                                                                               Page 4 of 11
               Case 2:19-cv-00093-RWS-JCF Document 1 Filed 05/13/19 Page 5 of 24



Pro Sc 14 (Rev. 12/16) Complaint for Violation of Civil Rights (prisoner)




         C.           What date and approximate time did the events giving rise to your c1aim(s) occur?




         D.           What are the facts underlying your c1aim(s)? (For example: What happened to you? Who did what?
                      Was anyone else involved? Who else saw what happened?)

                               'NO- S f e{\t\.S ~             cl &e""JO""'l~ t C\\.v\.r C~~ SeVV~ (.e-j
                                                                                    Q

                     --t=~Ow\ '/7/11 "'v-\~~\.. ~o/\ '1, Gr"'V~Ke..s I,Wired.... ·

                      S~"-' ""~J,_~ "" ~~""~ss 5~-\e.~A \                                                 ",,,cl ""1
                          lR~1r               o~ ~~cL-.-,--Vl~,L'-\'- - - - - - - - - - ­
V.       Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive.



          \yec;.-\:e.t \y ~e~c","- ~.                                       s'ccl C"'~~,
           ~e\c~~ \)~\e...Sj j\Jo'(S-e"''c'''J                                          0* YtStJ ...
                                                                7
VI.       Relief

         State briefly what you want the court to do for you. Make no legal arguments. Do no~ cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for


         ~\::a;~ed:!:;t~::rt~\c:m: ~"Y\-\l"""- C:~f~:~' 6~\T
         ~~ \AN~-ec'L+l€~ \JV\~1~j Scr       c:0\~ o\Jl'~~ "r\,                                                           >




         ~~"- \0 ~-Q. jc.\~ fa\- fA. G\.w.~\",·chS sAlAvy, \'I\~t
         ~~eh Ol."-\.O~ ~~ ~o ~ ~~ C~\;\.("C\, <;:=y--\/~(e-S t~                                                  (
                   erro'"                            ~'\e~G~~r              0\'\)\,,,",~~Y-..   -L",c\\\.l-e t=e-e-s"u



                                                                                                                    Page 5 of 11
                Case 2:19-cv-00093-RWS-JCF Document 1 Filed 05/13/19 Page 6 of 24



Pro Sc 14 (Rev. 12116) Complaint for Violation of Civil Rights (prisoner)




VII.     Exhaustion of Administrative Remedies Administrative Procedures

         The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that "[n]o action shall be brought
         with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
         in any jail, prison, or other correctional facility until such administrative remedies as are available are
         exhausted."                            ,

         Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
         exhausted your administrative remedies.'

         A.           Did your claim(s) arise while you were confined in ajail, prison, or other correctional facility?

                      ~Yes
                      D No
                      If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
                      events giving rise to your claim(s).




         B.           Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
                      procedure?

                      @Yes



                      D     Do not know


         C.           Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
                      cover some or all of your claims?




                                                                                                                          Page 6 of II
               Case 2:19-cv-00093-RWS-JCF Document 1 Filed 05/13/19 Page 7 of 24



Pro Se 14 (Rev. (2116) Complaint for Violation of Civil Rights (prisoner)



         D.           Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
                      concerning the facts relating to this complaint?

                     ~Yes

                      If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
                      other correctional facility? .

                      DYes

                      DNo


         E.           If you did file a grievance:

                      I.      Where did you file the grievance?




                      3.      What was the result, ifany?
                        '\L   Gl~\l~hCZ-. ~~{g\A-"'cl-e..cl'( \


                      4.      What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
                              n?t, explain why not. (Describe all efforts to appeal to the highes~tlevel f~he grievance process.)
                           -ft\.~~ ,(,\\J\~er-q~i ~:r'"ev~",\.-£~ ~~"'-C5L \ y\.~ \J-~ll
                           lk -\                                            r,
                              S- 19: lc-5-\ 'j e VrJ-1r!-'< ~~~e G.\. ra\-- \i:                                  jS!l9
                           \~G<S rey:c:-\:ecl, ~c) O\C\~ ~~e~t ~,td -\0 ~\se\;


                                                                                                                          Page 7 of II
               Case 2:19-cv-00093-RWS-JCF Document 1 Filed 05/13/19 Page 8 of 24



Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rigbts (Prisoner)



         F.           If you did not file a grievance:

                      1.    If there are any reasons why you did not file a grievance, state them here:




                      2.    If you did not file a grievance but you did inform officials of your claim, state who you informed,
                            when and how, and their response, if any:




         G.           Please set forth any additional information that is relevant'to the exhaustion of your administrative


                     ldi:ck\\L~t\~'L ~\€'i,,'J J \\~)o\-) CA~ \~~
                      ~~~~atw~~:':~o~t~~'~m:nt:~:m.:::t~~~~~d~:~Sr~€~
                      administrative remedies.)

VOl. Previous Lawsuits

         The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
         the filing fee if that prisoner has "on three or more prior occasions, while incarcerated or detained in any facility,
         brought an action or appeal in a court of the United States that. was dismissed on the grounds that it is frivolous,
         malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
         danger of serious physical injury." 28 U.S.C. § 1915(g).

         To the best of your knowledge, have you had a case dismissed based on this "three strikes rule"?

         DYes

         l;ifNo
         If yes, state which court dismissed your case; when this occurred, and attach a copy of the order if possible.




                                                                                                                        Page 8 of 11
               Case 2:19-cv-00093-RWS-JCF Document 1 Filed 05/13/19 Page 9 of 24



Pro Sc 14 (Rev. 12116) Complaint for Violation of Civil Rights (prisoner)



         A.           Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
                      action?

                     DYes

                     [2((NO
         B.           If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (Ifthere is
                      more than one lawsuit, describe the additional lawsuits on another page, using the sameJormat.)


                      1.    Parties to the previous lawsuit
                            Plaintiff(s)
                            Defendant(s)

                      2.    Court (ifJederal court, name the district; ifstate court, name the county and State)



                      3.    Docket or index number



                    . 4.    Name of Judge assigned to your case



                      S.. Approximate date of filing lawsuit



                      6.    Is the case still pending?




                            If no, give the approximate date of disposition.

                      7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                            in yourJavor? Was the case appealed?)




         C.           Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                      imprisonment?



                                                                                                                         Page 9 of II
              Case 2:19-cv-00093-RWS-JCF Document 1 Filed 05/13/19 Page 10 of 24


Pro Sc 14 (Rcv. 12116) Complaint for Violation of Civil Rights (Prisoner)


                     DYes

                     ~NO

         D.           If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                      more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                      1.    Parties to the previous lawsuit
                            Plaintiff( s)
                            Defendant(s)


                      2.    Court (iffederal court, name the district; ifstate court, name the county and State)




                      3.    Docket or index number



                      4.    Name of Judge assigned to your case



                      5.    Approximate date of filing lawsuit



                      6.    Is the case still pending?

                           DYes

                           DNo

                            If no, give the. approximate date of disposition

                      7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                            in your favor? Was the case appealed?)




                                                                                                                     Pagc 100f 11
               Case 2:19-cv-00093-RWS-JCF Document 1 Filed 05/13/19 Page 11 of 24



Pro So 14 (Rev. 12116) Complaint for Violation of Civil Rights (prisoner)



IX.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, 1 certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



         A.           For Parties Without an Attorney




                      Signature of Plaintiff
                      Printed Name of Plaintiff
                      Prison Identification #
                      Prison Address




         B.           For Attorneys

                      Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number
                      Name of Law Firm
                      Address


                                                                            City       State          Zip

                      Telephone Number
                      E-mail Address




                                                                                                                Page II of II
             CG'I(y    ct-t­
Case 2:19-cv-00093-RWS-JCF Document 1 Filed 05/13/19 Page 12 of 24

        ?dtj€    \(   of ~~~{e t-tctlAct~~
                                                                     '.""l1li


Case 2:19-cv-00093-RWS-JCF Document 1 Filed 05/13/19 Page 13 of 24
Case 2:19-cv-00093-RWS-JCF Document 1 Filed 05/13/19 Page 14 of 24
Case 2:19-cv-00093-RWS-JCF Document 1 Filed 05/13/19 Page 15 of 24
-;/
                         Case 2:19-cv-00093-RWS-JCF Document 1 Filed 05/13/19 Page 16 of 24


       K£(LIG            ;JII (. IJO(":!/~ (cI                   tf7?Lf/b                                               'L~YJ/(1
       ()h            ,Co ( n:3I'C I                r)   rr c    fI   d/l z-o-         CJr /' V       /",,(Jr;!'/ /J/}
                                                                                                      -                             /r,n (     A epA
      (p [     lA. \(J(f  ~          r/bh-I-                    Jr)         ("'   ~   fA   vrVl       ~p y(/ /~ ("J               0v""r~       i..Nc
       CAn        n \t(AdJ 'S<2CrU'1 c~ J""                     r-"'S    hO~/fVY -I-M Cc;J(( !Or'\,. 1// L                                     <XA /
                                                           ----              - ---1                 ---.;
                                                                                                                                           <



                                                                                       ~cV
      [C;gCb        ~l !.u,           ~          '- (:)(;9 ~ 1,q-V'f:      ~ _,~ fj/J c: ~._ t ~ -Iv I-b                                   /Jr? ~~
   ~ , £,ex. ¥lei i J t::l t "'- CLUJ a LAc14 b/e. b ,.r: on 1'( 6 ~el1S'
  6t)ce In c.. 6)(~,.p,- iCV)eOl4i <2C1 1tl,lC{;) derv/ce. .~l/fofdLYI7 f 66
   ~ f~e    L~c~t~t5f~~t)lle;o~~,~~
  1: ~ hedl r?tr..Arrh TTl-       r;r::                         ('elf                        (..,.J()G\fd           \''''£'I//)     01/0
      +'];C U~h/)t'" ~~           ,'",          ~             15rl/'/1/1 CO                Ah"-'T I         /r..J:;.)       ~)r-.    +t,;/           Gv oc-/(}I

      L"     nf'e-C f f.....,   r:;    iVf)f'   er ICt k.i/     /     ~.A~~                       (
                                      7/-{!
           J               I                                                                 ~ he er /" .                                              F
                                                                                                     / ~ '::'./VJd ~          l
                                                                                                                                                 /
                                                                                                                f




                                                                                                                        ~
                                                Case 2:19-cv-00093-RWS-JCF Document
                                                                               "    1 Filed 05/13/19 Page 17 of 24

                                                                                                                                                                   *r:5o Cjl9
                                                                             "




                                                                                                                                              '
                                                 ' . A,;:;()!'J                                                                                                                                                                                                                               .
                                                                                                                                                  '


                                                                                                       f¢'                                                -                                ,       ,                       ..
                                                                    I                             ",                                                                         .'           ..                                                                                          '       ,
                                                                                                                                                                    ,.                ,

                                                                                                                                                                                                                                                                                                                              I
 k.
 'i;" .     A/J N/7         t   '...,P          RI,J.. )                         ~                                 (5 ' I)')                                       ,roo""" 1 '/ (1­
                                                                                                                              ,   ,
                                                                                                                                                                                                                          ...       .
                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                ~


                "
                                                                                                                                      ,                                                                                                                                  ,

-:r it o'rJ-.f                                             /J/nf                                   Af!C.I(,,/:'                               OF1i//)P{                                   P                      rh /"~                                 (~(~? ;- P/r
                                                                                                                                                                                                                                                                                                                  ~I '
                                                                                                                                                                                                                                                                                                                      /~
                                                                                                                                                                                                                                                                                                                        I
                                                                                                           ,                                                      /,                                            ,"'----



/1lJ                        +hdJ                               /0 )-1                                      F""u/s            ",
                                                                                                                                                       I#-f' P                        (r S-                               -r                        .~/A'                                     ~AjA~fr:::-
                                                                                                                                                                                                                                                                                                        '­
                                                                                                                                                                                                                       ,
                                                                                                                                                                         ~
                                                                                                                                                                                                                                                                                                                                                         ,

 i,
      (


           s1                                (/fy-'7'                   '~/lJ                                  Ulit.fJ14J                                          !u-t'                                   Cr/t-1+                                   ~?                              ,4/J                        -<r­ ""'-­
                                                 /                                                                                                                                                     :          , '';:.--1
                                                                                                                                                                                                                                                    ,-/



 -l-A-e                                      1-0/1\ ">                                    l-Aal-'      I
                                                                                                                                  r:6m~                                                   ~)'                        ~                                   ~n;/ l/l//)ri-·
                                                                                                                                                                                                                                                         '-'


                                                                                                                                                                                                                 "
 --;:-                                   f-h          (~       l-,...                         1')-                      I/I'r d                                          &.d!~                                                      ,~-
                                                                                                                                                                                                                                        •                       'a-'i                              #                                        '    ,

          I:'
                                                                                                  If                               -/     !                                                                                                         #'                                                 /1             ---.

      AflfJ'f                                         -LA'                           r/t(J)                            //J ~\/h. eu-/-                                                                               -i;~d                                     lilflLa/
                                                                                                                                                                                                                                                                                                                 '~
                                                                                                                                                                                                                                                                                                                              I
  f ' ,..vI?                    -                     I
                                                                                                                                                                                                                                                                                                                 -'


                                                                                 "
                                                                                                                                                                                                                                                               ""
                                                                                                                                                                                                                                                                                                                              Ii
                                                                                                                                                      ;.....;,
                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                         ...--.                                               I
                                                                                                                                      /L                                                                    //LlL                                                       ,~                        '~~n~.
                                                                                                                                                                                      "        ,


                                                                                                                                                                                                                                                                                                            \01
                                                                                                                                                                                                                                                                                                   l "'J v T (
                                                                                                                        '0~
                                                                                                                                                                                                                                                                                 ,~
                                    ,    ,                                                                                                                                                                 j/V-:                                    ""-'~                                                                              \



                                                  .                                                            :'(/
                                                                                                                   /
                                                                                                                   v,
                                                                                                                                          v
                                                                                                                                          '


                                                                                                                                                                                                                                                :                                "        '
                                                                                                                                                                                                                                                                                                                              I
                    "
                                                                                                                                                                                                                                                                                                                              I
                                                                                                                       ('J
                                                                                                                                  ..--­
                                                                                                                                                              ,n                      ~                              .......---.
                                                                                                                                                                                                                                        '{
                                                                                                                                                                                                                                                /c;                                                    ,    ,

                                                                                                                                                                                                                                                                                                                              I
                                                                                                                        /~                        '~~,v                                                                                             !                                                       ,­
                                                                                                                                                                                                                                                                                                                              I
                                                                                                                   .t
                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                  "        ,




                                                                                                               "
                                                                                                                                                      .       '
                                                                                                                                                                                                                                                                                                                              I                      .
                                                                                                                                                                                                                                                                                                                              I
                                                           -
                        -
                                                                                                                                                                                                                                                                    "                                                         I
                                                                                                                                                                                                            "



                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                              I            ...
                                                  :                                                                ..                                 ...,                                                                                                                   "
                                                                                                                                                                                                                                                                                                                              I
                                    .
                                                                                                                                      "
                                                                                                                                                          "
                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                      :
                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                            -
                                                                                                                                                                                                                                            ,



                                                                                                                                                                                      .,

                                                                                                                                                                                                                                                                                                                              I
                                                                         ,   .                ,
                                                                                                                                                  -
                                                                                                                                                                                                                                                                '   .
                                                                                                                                                                                                                                                                                                                              I
                                                                                     ,   ..                             ..                                                                                                                                                                                                         "
                                        '~   ..,""
Case 2:19-cv-00093-RWS-JCF Document 1 Filed 05/13/19 Page 18 of 24
     Case 2:19-cv-00093-RWS-JCF Document 1 Filed 05/13/19 Page 19 of 24




II .
II
                                                                        ",       ,   "




                                                                                                              I                                     l
                                                                    •                        "
 I   '(\l~\t\ld (\.Cla....In.. th~ e(C\h~' f f ) " , Oil 1f1 Chu..e. eJ.. .'\ ru
                                                                         . 1.. cl
                                                                                                        .. .­

 I       .
     <Sa'~   .   ~Y1d.·T                  hl1   yf;       Ir->t"~'n 'i"'Jt> n{e.    +hi~   (Y)ut-l-{()l e '.wmL.~

     \a' ,h") t2.i -kd~ lI0e .' a.."'). .11 lYJf..:\'Y) ·PteE . ~ In:::;( .hJr; (rl to
                                                                                 bU'rtCt )               kdtYil
 I   i\:rJwr-.Dl , A-;.:.( ('j( J..1i'... ('-f llG 1'(,)1'1 ' We. al£..                       I   l                        I

 I \', \'   ("\u....   e           t.ej(;'       ~, ~~i'V\6                                  fuQ,           +ifYl~                   ( (),~       A-t:.e.   f)c ..J'tX'j8i (!­

 l-if) ~.v:We                  nu...Jl           (I }1~J:. h                 (' JM       !5',
                                                                                                 ..
 I
                           ,   ,


                  "                                             -                                'Qo~()!) tt..4--C·, (f( J
                 , ,
                                      ...
                                                                                                       r
                                                                                                                  ..   ~1~ .                            rb ~/\--      (J'
                                                                             .
                                                                                                                         5 4-,J,.£) ,q
                                                                                                       ..
                                                                                                                                 ,
                                                                                                                           ...




                                                                                         .   "




                                                                                                                                         .




                                                           ..
                                                  ,




                                                      .'


                                             ,
                                                                                                                       ,

                                                                                                                                              "
Case 2:19-cv-00093-RWS-JCF Document 1 Filed 05/13/19 Page 20 of 24




     "           '       ••   "   I   •




         r   :       :
     Case 2:19-cv-00093-RWS-JCF Document 1 Filed 05/13/19 Page 21 of 24




.I




                                                    v
Case 2:19-cv-00093-RWS-JCF Document 1 Filed 05/13/19 Page 22 of 24




                                                                     "
Case 2:19-cv-00093-RWS-JCF Document 1 Filed 05/13/19 Page 23 of 24
Case 2:19-cv-00093-RWS-JCF Document 1 Filed 05/13/19 Page 24 of 24
